Order denying appellant’s motion to set aside the service of a summons and com*787plaint affirmed, with ten dollars costs and disbursements. The service was properly made under section 52-a of the Vehicle and Traffic Law. Appellant’s rights by reason of being in the armed forces can be adequately protected under the Military Law and the regulations respecting the Military Suspense Calenda r. [Buies of Appellate Division, Second Department, Special Rule Two.] Cars-well, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur. [See 269 App. Div. 707.]